453 Pa. 615 (1973)
Commonwealth, Appellant,
v.
Peters.
Supreme Court of Pennsylvania.
Argued May 3, 1973.
July 2, 1973.
*616 Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY and MANDERINO, JJ.
Arthur R. Makadon, Assistant District Attorney, with him James Shellenberger, Assistant District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellant.
John S. Manos, with him DePaul and Manos, for appellee.
OPINION PER CURIAM, July 2, 1973:
The order of the Court of Common Pleas, Criminal Trial Division, of Philadelphia, entered November 16, 1972, suppressing appellee's statements, is affirmed on the basis of Commonwealth v. Tingle, 451 Pa. 241, 301 *617 A. 2d 701 (1973), Commonwealth v. Futch, 447 Pa. 389, 290 A. 2d 417 (1972).
As for the Commonwealth's allegation that our decision in Futch, supra, should not apply to any arrest made prior to the date of that opinion, we find this contention to be without merit. Our decision in Futch merely interpreted Rule 118 of Pennsylvania Rules of Criminal Procedure, which became effective May 1, 1970. The principles announced in Futch were the law in this Commonwealth after the effective date of Rule 118.[1]
Mr. Chief Justice JONES and Mr. Justice EAGEN dissent.
Mr. Justice NIX took no part in the consideration or decision of this case.
NOTES
[1]  Compare the predecessor to Rule 118, Rule 116(a), which became effective January 1, 1965.